Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Please amend the limitation reciting “a middle shell having a second opening and a third opening at two ends” to instead recite, for example, ‘…a second opening at one end and a third opening at an end opposite to the second opening’. 
Please also amend the limitation reciting “a front sleeve shell having a fourth opening and a fifth opening at two ends thereof” to instead recite, for example, ‘…a fourth opening at one end and a fifth opening at an end opposite to the fourth opening’. 

  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a regulating portion for displaying an orientation of the grinding member in claim 1. A regulating portion is considered a generic placeholder with no specific structural meaning, wherein the generic placeholder is modified by functional language, for displaying an orientation of the grinding member, without being modified with sufficient structure for performing the claimed function. When looking to the specification, the regulating portion is described to be a flat plane cut from an arc surface disposed on the neck portion; see [0009], [0024], and element 622. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Examiner’s Note: Examiner also wishes to clarify interpretations of specific elements or recitations within the claimed invention. 
	The transitional phrases of “having”, i.e. “a house having”, “a middle sleeve shell having”, and “a front sleeve shell having” in the body of the claims are being interpreted in light of the specification to intend open claim language. Please refer to MPEP 2111.03, subsection IV regarding Other Transitional Phrases. 
	The recitations of ‘circuit’, under broadest reasonable interpretation, are being interpreted to mean a physical boundary around an enclosed space. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The recitation of “wherein the cushion member has a shaft hole provided with a coupling member connected between the driven shaft and a flexible shaft extending out of the third opening” is unclear because it cannot be determined which structure, the flexible shaft or the cushion member, extends out of the third opening in the context of the claim. When consulting with the specification, both the flexible shaft (35) and the cushion member (4) extend out of the third opening of the middle sleeve shell (12); see Figure 3. Please amend to reflect the intended structure, i.e. “…a flexible shaft, wherein the flexible shaft (or cushion member) extends out of the third opening”. For the purposes of examination, examiner is interpreting the claim to require that the flexible shaft extends out of the third opening. 
The recitation of “whereby the fastened base, the cushion member, the bearing, the planet gear mechanism and the pneumatic motor are fixed in a row” renders the scope of the claimed invention indefinite. It is unclear if the objects are to be interpreted as ‘in a row’ in the specific order as recited, or if they may exist on the same axis. Furthermore, a ‘row’ is typically understood to one having ordinary skill in the art to reflect a horizontal alignment of elements relative to one another; however, when consulting with the specification, the recited elements (fastened base 5, cushion member 4, bearing 33, planet gear mechanism 311, and pneumatic motor 2) appear to be ‘in a column’, shown in Figure 3. Under one interpretation, the ‘column’ can be considered a row by rotating the body of the tool, i.e. in ‘a row’ along the longitudinal axis. Alternatively, the claim may be intended to impart a ‘row’ in the radial direction or diagonal direction relative to the longitudinal axis. Examiner recommends using axes and/or directions to reflect Applicant’s intent. Given that it’s unclear if the claim requires a specific order of elements in combination with the recitation of ‘a row’, the scope of the claim is indefinite. For the purposes of examination, examiner is relying upon the disposition of the elements in Figure 3 to interpret the intended relationship of elements.  
In the limitation reciting “a grinding member connected with the flexible shaft including a head portion for grinding objects”, please amend to clearly reflect that the grinding member includes the head portion, i.e. “a grinding member connected with the flexible shaft, the grinding member including a head portion for grinding objects”. As currently recited, is it unclear if the grinding member or flexible shaft is intended to include the head portion. For the purposes of examination, examiner is interpreting the limitation to impart a head portion to the grinding member.
Dependent claims 2-4 inherit the indefinite scope of claim 1 and thus are also rejected under 35 U.S.C. 112(b). 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-4 would inherit the allowability of base claim 1, if the above addressed issues were overcome. 
The following is a statement of reasons for the indication of allowable subject matter. The following references were found during Examiner’s search, containing some elements of the claimed invention. 

Neff (US 5,020,281) discloses a housing (53) having a first opening with a first outer thread portion at an end thereof (Col. 4 lines 4-6), a pneumatic motor with a driving shaft (see motor disclosed in Col. 2 lines 60-65 and motor driving shaft 20) extending out of the first opening disposed in the housing (Col. 2 lines 60-65: body 12 carries locking sleeve 17 and power control handle 18, and preferably houses a pneumatic motor);
a middle sleeve shell (ring 51) having a second opening and a third opening at two ends thereof (see Figure 2), wherein the second opening is provided with a first inner thread portion to be fit with the first outer thread portion of the housing (wherein the threaded ring 51 is internally threaded to the external threads of element 53, see Col. 4 lines 4-6), 
a driven shaft (sleeve 42) extending out of a bearing (64); 
a cushion member (leaf springs 48) disposed in the middle sleeve shell (51) with an end being adjacent to the bearing (bearing 64) and an opposite end extending to the third opening (wherein one end of the leaf springs 48 is adjacent to the bearing 64, wherein another opposite end of the leaf springs 48 extends towards the space 49, i.e. the other opening of middle sleeve shell 51), 
wherein the cushion member (48) has a shaft hole provided with a coupling member (bolts 47) connected between the driven shaft (42) and a flexible shaft (shaft of power drive 40, see Col. 3 lines 20-27) extending out of the third opening (wherein bolt coupling member(s) 47 are connected between the driven shaft member 42 and the flexible shaft 40 along the longitudinal axis of the apparatus as shown in Figure 4);
a fastened base (see socket 33 and socket forming members 33’’; see Figures 3 and 4) adjacent to the cushion member (47) with an outer flange portion (A, Reference Drawing 1) disposed around a periphery of the fastened base (wherein the socket 33 and socket forming members 33’’ have an outer flange portion located where the internal threads of shoulder 58 mate with the external threads of the socket forming member, see Col. 3, lines 62-64 and Figure 3);
a front sleeve shell (locking sleeve 17) having a fourth opening and a fifth opening at two ends thereof, and the fifth opening is provided with an inner flange portion (B, Reference Drawing 1) that presses the outer flange portion (wherein the fifth opening adjacent the spring member 52 has an inner flange portion B which presses against the outer flange portion A) while the middle sleeve shell (51) is locked by the front sleeve shell (17), whereby the fastened base (33, 33’’), the cushion member (47), the bearing (64), and the pneumatic motor are fixed in a row (Figure 1); 
a side ring (shoulder 58) disposed adjacent to the front sleeve shell (wherein shoulder 58 is adjacent to the front sleeve shell element 17);
a grinding member (24; Col. 3 lines 1-6) connected with the flexible shaft including a head portion for grinding objects (see Figure 2), a neck portion (neck portion adjacent element 34) connected to the head portion and a ball-shaped base (spherical head 32) connected to the neck portion (wherein the neck portion is the extension structure from the spherical head 32, i.e. spindle housing portion 34),
a working angle of the grinding member is adjustable (Col. 3 lines 11-19), the neck portion (34) extends out of the side ring (58; see Figure 4). 

    PNG
    media_image1.png
    315
    525
    media_image1.png
    Greyscale

Reference Drawing 1, Annotated Figure 3 of Neff
However, Neff does not teach or suggest that the middle sleeve shell (ring 51) is provided with a second outer thread portion, and a planet gear mechanism disposed in the middle sleeve shell including a gear base provided with a plurality of planet gears and a gear circuit surrounding the gear base, wherein each of the planet gears is engaged with the driving shaft and the gear circuit respectively, and the gear base is provided with the driven shaft (42) extending out of bearing (64), a threaded connection between the front sleeve shell fourth opening with the second outer thread portion of the middle sleeve shell, the planet gear mechanism also incorporated and fixed in the row, wherein the ball-shaped base (32) is provided with a pivot shaft to pivot on the fastened base for swinging, a regulating portion for displaying an orientation of the grinding member; and a control ring disposed around the fastened base (33, 33’’) for locking the working angle of the grinding member.
Although Neff discloses that locking sleeve (17) may be used to lock the tool at a preselected angle (Col. 4, lines 35-39), the locking sleeve (17) is also considered the structure of the claimed front sleeve shell element; thus, Neff does not disclose both a front sleeve shell and a control ring. Furthermore, incorporating a planet gear mechanism into the invention of Neff would require extensive modification to the apparatus of Neff, altering both the torque and speed of the tool, which are critical in the apparatus of Neff. Neff does not anticipate or render obvious the claimed invention, including all elements disposed in and functioning as required, in combination with additional elements of the claim. 
Izumisawa (US 7,080,578) discloses a housing (19, Figure 1), a pneumatic motor (pneumatic motor 8) with a driving shaft (motor shaft 29); a middle sleeve shell (3, Figure 1); 
a planet gear mechanism (see Figure 5, elements 11, 33, 103) disposed in the middle sleeve shell (3, Figure 1) including a gear base (frame 101) provided with a plurality of planet gears (planetary gears 35) and a gear circuit (sun ring 103) surrounding the gear base (wherein sun gear 103 surrounds the frame 101 of the planetary reduction gear 11; see Figure 4), wherein each of the planet gears (35) is engaged with the driving shaft and the gear circuit respectively (wherein each of the planetary gears 35 have splines which mesh with the internal splines 109 of the sun gear 103 and the external splines 31 of the motor shaft 29), and the gear base is provided with a driven shaft (reduction gear shaft 37) extending out of a bearing (bearing 46) that is adjacent to the gear base (wherein reduction gear shaft 37 extends out of bearing 46, see at least Figure 1);
a cushion member (40) disposed in the middle sleeve shell (3); 
wherein the cushion member has a shaft hole provided with a coupling member (coupling of splines of opening 41, splines 87 and 89) connected between the driven shaft (37) and a shaft (47/89) extending out of the third opening (splines 39 at a forward end of the reduction gear shaft 37 mesh with internal splines of an opening 41 at a rearward end of a clutch case 40; splines 89 of shaft 47 mate with splines 87). 
	When considering combining the teachings of Neff with the invention of Izumisawa, one of the functions of the transmission mechanisms of Izumsawa is to provide an impacting or oscillating movement (see Izumsawa Col. 4 lines 33-56); this movement conflicts with a goal of Neff, i.e. to prevent whipping or oscillation of the powershaft when rotating (see Neff: Col 1, lines 60-68 and Col. 5 lines 1-5). Furthermore, incorporating a planet gear mechanism or a flexible shaft without contemplating the combination would potentially result in either damaging the flexible shaft during operation or inefficient rotational movement. One having ordinary skill in the art would not recognize the combination as obvious. 
Sun (TW-551964-U) discloses a housing having (A, Reference Drawing 2) a first opening (B, RD2) at an end thereof, a pneumatic motor (pneumatic motor 112) with a driving shaft (C, RD2) extending out of the first opening (B) disposed in the housing;
a middle sleeve shell (D, RD2) having a second opening and a third opening at two ends thereof (wherein element D has two open ends, shown in Reference Drawing 2),
a cushion member (see RD2) disposed in the middle sleeve shell (D)	wherein the cushion member has a shaft hole provided with a coupling member (see RD2);
a fastened base (connection base 2) adjacent to the cushion member;
the middle sleeve shell (D) is locked by the front sleeve shell (E);
a side ring (end cap 7) disposed adjacent to the front sleeve shell (E; wherein end cap 3 is located on the end of the apparatus proximal to the front sleeve shell E, i.e. disposed adjacent thereto);
a grinding member (8) connected with the flexible shaft including a head portion for grinding objects (see RD2), a neck portion (see RD2) connected to the head portion and a ball-shaped base (ball seat 31) connected to the neck portion,
a working angle of the grinding member is adjustable (see page 7 of the English translation), the neck portion extends out of the side ring and is provided with a regulating portion (adjusting member 5) for displaying an orientation of the grinding member;
a control ring (tie ring 4) disposed around the fastened base for locking the working angle of the grinding member.

    PNG
    media_image2.png
    505
    835
    media_image2.png
    Greyscale

Reference Drawing 2, Annotated Figure 3
	Sun does not teach or suggest wherein the second opening is provided with a first inner thread portion to be fit with the first outer thread portion of the housing, and the third opening is provided with a second outer thread portion;
a planet gear mechanism disposed in the middle sleeve shell including a gear base provided with a plurality of planet gears and a gear circuit surrounding the gear base, wherein each of the planet gears is engaged with the driving shaft and the gear circuit respectively, and the gear base is provided with a driven shaft extending out of a bearing that is adjacent to the gear base; the cushion member with an end being adjacent to the bearing, the coupling member connected between the driven shaft and the flexible shaft (Sun does not disclose a driven shaft), wherein the fourth opening (of the front sleeve shell E) is provided with a second inner thread portion to be fit with the second outer thread portion of the middle sleeve shell, and the fifth opening is provided with an inner flange portion that presses the outer flange portion, and wherein the ball-shaped base is provided with a pivot shaft to pivot on the fastened base. 
	Similar to the invention of Neff, Sun does not anticipate or render obvious the combination of elements as recited. Incorporating a planet gear mechanism, in combination with additional elements disposed in and functioning as claimed, would require reconstruction and extensive modification to the apparatus of Sun. 
	Hirabayashi (US 20140374131) discloses a housing (2), a pneumatic motor (air motor disclosed in [0081]) with a driving shaft (output shaft 6a), a middle sleeve shell (5); a planet gear mechanism (transmission 7) disposed in the middle sleeve shell including a gear base (bracket 24) provided with a plurality of planet gears (planetary rollers 20) and a gear circuit (gear ring 26) surrounding the gear base (24; see Figure 3), wherein each of the planet gears (20) is engaged with the driving shaft and the gear circuit respectively (wherein each of the planetary rollers 20 are engaged with the output shaft 6a via sun roller 21; wherein each of the planetary rollers are engaged with the gear ring 26), and the gear base is provided with a driven shaft (intermediate shaft 30) extending out of a bearing (see Figure 4; see thrust plate 33 and fixed plat 32) that is adjacent to the gear base; a cushion member (compression spring 34). 
	Hirabayashi suggests that the power tool can be an electric tool grinder or cutter disc in [0081]. However, Hirabayashi does not teach or suggest the invention as claimed, including elements disposed in and functioning as required, including a flexible shaft, the threaded connections between each and every element as claimed, the flexible shaft including a head portion for grinding objects, a neck portion connected to the head portion and a ball-shaped base connected to the neck portion, wherein the ball-shaped base is provided with a pivot shaft to pivot on the fastened base for swinging so that a working angle of the grinding member is adjustable, the neck portion extends out of the side ring and is provided with a regulating portion for displaying an orientation of the grinding member; a control ring disposed around the fastened base for locking the working angle of the grinding member.
	Similar to the invention of Izumisawa, incorporating the entirety of elements for which Hirabayashi is deficient would require extensive modification to the structure of Sun. One having ordinary skill in the art would not recognize the combination as obvious.
	The claimed invention is neither taught nor suggested by the prior art as a whole, either alone or in combination. 

	Berner (US 5,398,454) discloses a grinding machine which includes a flexible shaft (33), and is cited herein as pertinent prior art. 
	Brown (US 4,748,872) discloses a flexible power tool including a flexible cable (204) which allows the head section (12) to pivot relative to the handle section (10); see Figures 1 and 2. Brown is cited herein as pertinent prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723